DETAILED ACTION
Claims 1 through 21 originally filed 5 May 2015. By amendment received 10 June 2016; claims 1, 7, 14, and 21 are amended. By amendment received 26 November 2019; claims 1, 8, and 15 are amended. By amendment received 22 June 2022; claims 1, 8, and 15 are amended, claims 4, 6, 10, and 14 are cancelled, and claims 22 through 25 are added. Claims 1 through 3, 5, 7 through 9, 11 through 13, and 15 through 25 are addressed by this action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 June 2022 has been entered.

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combination of Goel (US Pub. 2013/0047046), Kuo et al. (Kuo, US Pub. 2015/0181157), and Ide et al. (Ide, US Pub. 2012/0195144) set forth in the rejection dated 20 July 2020 is overcome because, according to applicant, the amended subject matter defines the claims over the previously cited art. In light of this amendment, a new search has been performed and a new rejection has been formulated (see below). Since the arguments presented do not relate to the current rejection, these arguments are moot.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 23, this claim requires "Wherein the first semiconductor chip is operable to use signals and/or data from the offloaded logic without utilizing a wrapper." However, the original disclosure does not identify whether or not a wrapper is used for communication to the offloaded logic. Further, the original disclosure does not implicitly suggest exclusion of a wrapper by merely failing to disclose a wrapper because such a component would be part of the first semiconductor device and the first semiconductor device has not been disclosed in sufficient detail to exclude the presence of a wrapper therein. Since the original disclosure does not indicate whether or not a wrapper is used in the context now claimed, the claim requirement that a wrapper is not used cannot be supported by the original disclosure. As such, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this limitation will be interpreted as met by any disclosure that does not expressly require use of a wrapper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 11, 15 through 18, and 21 through 23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasena et al. (Jayasena, US Pub. 2015/0106574).

Regarding claim 1, Jayasena discloses, "An interposer" (p. [0050] and Fig. 7, pt. 702).  "A first semiconductor chip mounted on the interposer" (p. [0050] and Fig. 7, pts. 200 and 702).  "Wherein the first semiconductor chip is a processor" (p. [0050] and Fig. 7, pt. 200).  "A second semiconductor chip mounted on… the interposer" (p. [0050] and Fig. 7, pts. 300 and 702).  "[The second semiconductor chip] electrically connected to the first semiconductor chip by the interposer" (p. [0050] and Fig. 1, pts. 102 and 104).  "The second semiconductor chip including offloaded logic of the first semiconductor chip" (p. [0022]).  "Wherein the first semiconductor chip is operable to use signals and/or data from the offloaded logic" (p. [0032] and Fig. 1, pts. 102 and 104).  

Regarding claim 2, Jayasena discloses, "Wherein the offloaded logic comprises a part of a data path of the first semiconductor chip" (p. [0034] and Fig. 1, pts. 102, 104, and 106).  

Regarding claim 8, Jayasena discloses, "Providing a first semiconductor chip" (p. [0050] and Fig. 7, pt. 200).  "Providing a second semiconductor chip" (p. [0050] and Fig. 7, pt. 300).  "Wherein the first semiconductor chip is a processor" (p. [0050] and Fig. 7, pt. 200).  "The second semiconductor chip including offloaded logic of the first semiconductor chip" (p. [0022]).  "Electrically connecting the first semiconductor chip to the second semiconductor chip" (p. [0050] and Fig. 1, pts. 102 and 104).  "Wherein the first semiconductor chip is operable to use signals and/or data from the offloaded logic" (p. [0032] and Fig. 1, pts. 102 and 104).  

Regarding claim 9, Jayasena discloses, "Mounting the first semiconductor chip and the second semiconductor chip to an interposer" (p. [0050] and Fig. 7, pts. 200 and 702).  "The interposer electrically connecting the first semiconductor chip to the second semiconductor chip" (p. [0050] and Fig. 7, pts. 300 and 702).  

Regarding claim 11, Jayasena discloses, "Wherein the offloaded logic comprises a part of a data path of the first semiconductor chip" (p. [0034] and Fig. 1, pts. 102, 104, and 106).  

Regarding claim 15, Jayasena discloses, "Fabricating a first semiconductor chip" (p. [0050] and Fig. 7, pt. 702).  "Wherein the first semiconductor chip is a processor" (p. [0050] and Fig. 7, pts. 200 and 702).  "Fabricating a second semiconductor chip" (p. [0050] and Fig. 7, pt. 200).  "The second semiconductor chip including offloaded logic of the first semiconductor chip" (p. [0022]).  "Wherein the first semiconductor chip is operable to use signals and/or data from the offloaded logic" (p. [0032] and Fig. 1, pts. 102 and 104).  

Regarding claim 16, Jayasena discloses, "Electrically connecting the first semiconductor chip and the second semiconductor chip" (p. [0050] and Fig. 1, pts. 102 and 104).  

Regarding claim 17, Jayasena discloses, "Mounting the first semiconductor chip and the second semiconductor chip on an interposer" (p. [0050] and Fig. 7, pts. 200 and 702).  "The interposer electrically connecting the first semiconductor chip to the second semiconductor chip" (p. [0050] and Fig. 7, pts. 300 and 702).  

Regarding claim 18, Jayasena discloses, "Wherein the offloaded logic comprises a part of a data path of the first semiconductor chip" (p. [0034] and Fig. 1, pts. 102, 104, and 106).  

Regarding claim 21, Jayasena discloses, "Mounting the first semiconductor chip and the second semiconductor chip on or in an electronic device" (p. [0023], [0030], and Fig. 1, pts. 100, 102, and 104).  

Regarding claim 22, Jayasena discloses, "Wherein the offloaded logic includes at least one of an arithmetic unit and an instruction fetch and decode unit of the processor" (p. [0034]).  

Regarding claim 23, Jayasena discloses, "Wherein the first semiconductor chip is operable to use signals and/or data from the offloaded logic without utilizing a wrapper" (p. [0032], where no wrapper is used for the described communication).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12, 13, 19, 20, 24, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Eldridge et al. (Eldridge, US Pub. 2004/0004216).

Regarding claim 3, Jayasena does not explicitly disclose, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip."  Eldridge discloses, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip" (p. [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge.  In view of the teachings of Jayasena regarding the design of a chip package with an auxiliary logic die to supplement functions of the processor, the additional inclusion of DFT circuitry and the connection of the device to automated test equipment for verifying the state of the produced assembly as taught by Eldridge would enhance the teachings of Jayasena by providing additional logic that may be included with the offloaded logic to perform testing functions as well as providing a manner in which the assembly may be tested and verified as good.

Regarding claim 5, Jayasena does not explicitly disclose, "An ATE connected to the interposer."  Eldridge discloses, "An ATE connected to the interposer" (p. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge for the reasons provided above regarding claim 3.  

Regarding claim 12, Jayasena does not explicitly disclose, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip."  Eldridge discloses, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip" (p. [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge for the reasons provided above regarding claim 3.  

Regarding claim 13, Jayasena does not explicitly disclose, "Connecting the first semiconductor chip to an ATE."  Eldridge discloses, "Connecting the first semiconductor chip to an ATE" (p. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge for the reasons provided above regarding claim 3.  

Regarding claim 19, Jayasena does not explicitly disclose, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip."  Eldridge discloses, "Wherein the offloaded logic comprises a DFT circuit operable to test an aspect of the first semiconductor chip" (p. [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge for the reasons provided above regarding claim 3.  

Regarding claim 20, Jayasena does not explicitly disclose, "Connecting the first semiconductor chip to an ATE."  Eldridge discloses, "Connecting the first semiconductor chip to an ATE" (p. [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Eldridge for the reasons provided above regarding claim 3.  

Regarding claim 24, the combination of Jayasena and Eldridge does not explicitly disclose, "Wherein the offloaded logic utilizes a voltage supply that is different from that of the first semiconductor chip."  The examiner takes Official Notice of the fact that it was known in the art to drive different elements within a system with different voltage sources so as to allow the voltage sources to be tailored to specific components in the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the system such that the offloaded logic uses a different power supply than the first semiconductor chip, since arranging the system in such a manner would allow each chip to employ a voltage supply tailored to the needs of that chip.

Regarding claim 25, the combination of Jayasena and Eldridge does not explicitly disclose, "Wherein the offloaded logic includes a memory storing test vectors."  The examiner takes Official Notice of the fact that it was known in the art to store instructions on a chip intended to carry out those instructions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include some form of memory on the same chip as the DFT circuit to store instructions for the DFT circuit, since storing those instructions locally with the DFT circuit reduces processing time.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Kuo et al. (Kuo, US Pub. 2015/0181157).

Regarding claim 7, Jayasena does not explicitly disclose, "Wherein the first semiconductor chip comprises circuits of a first process node and the offloaded logic comprises circuits of a second process node of larger geometry than the first process node."  Kuo discloses, "Wherein the first semiconductor chip comprises circuits of a first process node and the offloaded logic comprises circuits of a second process node of larger geometry than the first process node" (p. [0047], where the offloading of logic is understood to allow the initial chip to employ advanced architectures of reduced size while architectures not having a reduced size are suggested to be offloaded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayasena with the teachings of Kuo.  In view of the teachings of Jayasena regarding the design of a chip package with an auxiliary logic die to perform functions offloaded from the processor, the alternate offloading practice of grouping elements according to available fabrication architecture and altering the architecture of one of the chips according to how processes are offloaded as taught by Kuo would enhance the teachings of Jayasena by allowing the chips to be designed so as to take advantage of advanced architectures where a particular chip logic feature would benefit while employing older architectures for other chip elements where newer architectures are not deemed as beneficial to those chip elements (Kuo, p. [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grant et al. (Grant, US Patent 4,805,137) is cited for teaching an integrated circuit in which a separate controller is used for low voltage logic.
Beausang et al. (Beausang, US Patent 5,696,771) is cited for teaching a DFT circuit in which test vectors are loaded into memory prior to running tests.
Kapur et al. (Kapur, US Pub. 2010/0192030) is cited for including circuits for storing test vectors that are propagated to DFT logic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828